El Juez Asociado .Se. Aldbey,
emitió la opinión del tribunal.
La Corte de Distrito de Guayama dictó sentencia en el año 1916 condenando a Simón Antonio Alcaide a pasar una pensión alimenticia mensual a su hija natural menor de edad María de los Dolores Alcaide y Morales. En 1921 Simón Antonio Alcaide compareció ante la misma corte y acreditando el matrimonio de la alimentista pidió que se de-jara sin efecto la sentencia dicha por haber quedado eman-cipada su hija por el matrimonio. No consideró la corte suficiente esa alegación y declaró sin lugar la petición, reso-lución que ha sido apelada por el padre.
El artículo 223 del Código Civil impone a los padres como uno de los efectos de la patria potestad el deber de alimen-tar a sus hijos no emancipados, deber que consiguiente-mente cesa cuando los hijos se emancipan, y como el artículo 309 declara que el menor, sea varón o hembra, queda eman-cipado por el matrimonio, es evidente que habiendo contraído matrimonio Maiía de los Dolores Alcaide y Morales quedó de derecho emancipada de la patria potestad de su padre y que por tanto cesó la obligación de éste de seguir alimen-tándola como hija no emancipada. Esto' es todo lo que el apelante tenía que alegar y probar para quedar relevado de *459los efectos de la sentencia que contra él se había dictado, pnes si a pesar de tal emancipación la hija tiene necesidad de alimentos sn reclamación no pnede basarse en la obliga-ción impuesta al padre por el artículo 223 citado de alimen-tar a los hijos no emancipados sino en el título del Código Civil que trata de los alimentos entre parientes y sólo po-dría dirigirla contra el padre en el caso -de que no pudiera mantenerla sn esposo, quien según el artículo 213 es el obli-gado en primer término a suministrarle los alimentos, ni tenga descendiente que pueda mantenerla porque esas per-sonas tienen esa obligación antes que los ascendientes, de acuerdo con el artículo 214 del mismo código.
La resolución apelada debe ser revocada.

Revocada la resolución apelada y sin efecto la sentencia concediendo alimentos.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf, Hutchison y Franco Soto.